Citation Nr: 0417512	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from July 1997 to October 
2000.

This appeal arises from a June 2001 rating decision by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which denied 
service connection for bilateral knee condition.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist.   Of 
particular note, under the VCAA, VA has a duty to provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The veteran's service medical records contain evidence of 
complaints of and treatment for bilateral knee pain.  The 
records show that the veteran complained of pain in his left 
knee as a result of a twisting injury in basic training as 
well as pain unrelated to trauma.  In December 1998, the 
veteran had a parachute accident in which he fractured his 
right ankle.  Subsequent to this accident, the veteran 
complained of pain in his right knee as well.  He was found 
physically unfit by a Physical Evaluation Board which 
described the veteran's disability as "chronic pain, right 
ankle, status post open reduction internal fixation of 
fracture, and right knee."  

As an initial matter, the veteran's claims file contains a 
December 2002 examination by the New York State Office of 
Temporary and Disability Assistance Division of Disability 
Determinations.  This office makes medical determinations on 
disability claims filed with the Social Security 
Administration.  The record of this examination suggests that 
the veteran has applied for disability benefits and other 
medical records may be in SSA's possession.  All medical 
treatment records must be obtained from the Social Security 
Administration.  

In addition, the physician who completed the Disability 
Determination examination, Dr. Awilda Solis, wrote that he 
first saw the veteran in June 2002.  Therefore, the RO should 
ask the veteran to complete an authorization to request 
medical records from Dr. Solis.

Finally, the veteran underwent a VA examination in March 2001 
and in August 2002.  The first examiner noted that the 
veteran's claims file was not available for review.  The 
examiner did not find objective evidence of knee pain, but he 
did find crepitus of the knee joints.  He did not offer an 
etiological opinion as to whether the veteran's bilateral 
knee condition was related to his active duty service.  

In the August 2002 examination, the examiner reviewed the 
claims file and service medical records.  He found a small 
right knee effusion and mild joint space narrowing.  He 
concluded, "there is no residual knee disability due to 
trauma while in service."  Given the fact that disability 
was found at this time and the absence of any supporting 
rationale, the Board finds it would be helpful for the 
veteran to undergo another examination to address the 
etiology of his condition.

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.

2.  After obtaining authorization from 
the veteran, the RO should request and 
obtain all medical treatment records 
from Dr. Awilda Solis from June 2002 
through the present.

3.  The RO should then schedule the 
veteran for a special orthopedic 
examination to determine the nature and 
severity of his bilateral knee 
condition.  All indicated tests should 
be conducted.  The claims file, as well 
as a copy of this remand, must be 
provided to the examiner for review 
prior to conducting the examination.  
The examiner should be asked whether it 
is at least as likely as not (i.e. 
probability of 50 percent or more) that 
the disability found in either of the 
veteran's knees was either initially 
manifested in service or was other 
related to service or any event 
therein.  The examiner should provide 
the rationale for all opinions 
expressed.

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



